         Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :      CRIM. NO. 1:19-CR-331
                                                :
        v.                                      :      (Chief Judge Conner)
                                                :
                                                :      (Magistrate Judge Carlson)
KYHEIM WASHINGTON-GREGG                         :

                            MEMORANDUM AND ORDER

   I.        Introduction

        This case comes before us for consideration of two motions, a motion for

temporary release of the defendant filed pursuant to 18 U.S.C. § 3142(i) and a motion

for reconsideration of release pursuant to 18 U.S.C. § 3142. These motions compel

us to reflect on the tragic criminal life trajectory chosen by the defendant, a 19-year

old youth. Over several months during the past year, Washington-Gregg is alleged

to have indulged in a crime spree involving a dangerous combination of drugs and

firearms. The defendant, who is being held pending trial on federal drug trafficking

and firearms charges, both invites us to reexamine our initial detention decision in

this case and seeks temporary release from custody pursuant to 18 U.S.C. § 3142 (i),

which provides that:

        The judicial officer may, . . ., permit the temporary release of the
        person, in the custody of a United States marshal or another appropriate
        person, to the extent that the judicial officer determines such release to
        be necessary for preparation of the person’s defense or for another
        compelling reason.
                                            1
        Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 2 of 26




18 U.S.C. § 3142 (i).

      In the instant case, Washington-Gregg argues that his release is justified

through a reexamination of traditional bail factors. Washington-Gregg also contends

that there is a “compelling reason” which justifies the defendant’s temporary release

from pre-trial detention; namely, the COVID-19 pandemic that is sweeping the

nation, and the dangers of infection which may result from close confinement in a

custodial setting. Further, Washington-Gregg suggests that the conditions of his

confinement at the Dauphin County Prison, standing alone, may warrant his release

from custody. These motions are fully briefed by the parties, and we have afforded

all parties the opportunity to make evidentiary presentations in support of their

respective positions regarding temporary release for the defendant. Therefore, this

motion is ripe for resolution.

      In addressing these motions we acknowledge several truths. First, in our view

this is a close and difficult case when considered through the prism of a traditional

detention analysis. In addition, when considered through the lens of the temporary

release provisions of § 3142(i), the gravity of the defendant’s COVID-19 medical

concerns are shared by all Americans as this nation faces a pandemic without

precedent in the past century of our nation’s history. In addressing the instant

motion, we must assess these individual medical concerns, apply the legal

benchmarks mandated by Congress, and weigh these concerns against the important


                                         2
          Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 3 of 26




societal interests promoted by the Bail Reform Act, which calls for the detention of

those defendants who present a danger to the community. Having conducted an

individualized assessment of the facts and circumstances presented in this case, for

the reasons set forth below it is ordered that the motion for temporary release is

DENIED, without prejudice to further consideration of another, more appropriate

third-party custodian and accompanying bail conditions.

   II.      Factual Background and Procedural History

         On November 13, 2019, the defendant was charged in a four-count indictment

with distribution of heroin and cocaine base, possession of firearms during drug

trafficking, and possession of firearms by a prohibited person in violation of 21

U.S.C. § 841 and 18 U.S.C. §§ 924 (c) and 922(g). These charges arose out of a

series of what were alleged to have been criminal episodes spanning between April

and July 2019. Initial proceedings and a detention hearing were then conducted in

this case on February 19, 2020. At that time, the United States moved pursuant to 18

U.S.C. § 3142 to detain the defendant pending trial.

         At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: Washington-Gregg was a 19-year old habitual marijuana

user who reported daily drug use. Washington-Gregg’s criminal history revealed a


                                          3
        Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 4 of 26




disturbing spiraling pattern of crime spanning some four months in 2019 marked by

a potentially lethal combination of drug and firearms offenses, several of which were

allegedly committed by the defendant while he was on bail from prior offenses. This

troubling course of conduct began in April of 2019, when the defendant was charged

with state drug and firearms offenses which were later incorporated into this federal

indictment. Washington-Gregg was released following this arrest, but one month

later on May 13, 2019, was charged with additional state drug offenses. Once again

the defendant was released on bond, but within two months he became entangled

with law enforcement when he was charged on July 25, 2019 with possession of a

firearm, drugs, and drug paraphernalia. Thus, in the span of three months,

Washington-Gregg was charged on three separate occasions with serious drug and

firearms offenses involving possession of heroin, cocaine base, marijuana, and two

separate firearms. Further, two of these charges involved conduct which occurred

after the defendant was initially released on bail.

      This sudden crime spree was particularly puzzling and disturbing since prior

to April 2019 there were no criminal charges or juvenile adjudications relating to the

defendant. Thus, we were presented by an enigmatic but troubling scenario: a young

man who, without any prior law enforcement encounters, suddenly found himself

charged in a very short span of time with a series of extremely grave offenses.




                                           4
        Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 5 of 26




       This sudden, inexplicable, and cascading pattern of criminal activity was

paralleled by a series of state bail violations involving new criminal charges,

multiple positive drug tests, and persistent drug use by the defendant. As a result, in

October of 2019, the defendant was placed on restrictive bail conditions, which

included a curfew and drug screening. The results of this state bail supervision

further heightened the riddle of Washington-Gregg’s behavior since it seems that the

lessons that were drawn from this bail supervision were profoundly equivocal. While

the defendant appeared to have successfully complied with these bail conditions for

nearly six months, the evidence reveals an expedient aspect to this compliance. From

October 2019 through February 2020 it is reported that Washington-Gregg complied

with his bail supervision. Yet, at the time of his arrest on February 19, 2020,

Washington-Gregg had just been released from county bail supervision. By his own

admission, upon his release, Washington-Gregg promptly reverted to active drug

use, and used marijuana within 12 hours of his federal arrest. Thus shortly after the

state officials ceased their close supervision of the defendant, he reverted to drug

use.

       Given this history of criminal conduct and bail violations, the pretrial services

report issued in this case found that Washington-Gregg presented both a risk of flight

and a danger to the community. Accordingly, that report recommended that

Washington-Gregg be detained pending trial.


                                           5
        Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 6 of 26




      At his initial bail hearing, Washington-Gregg considered calling his mother,

Karen Gregg, as a third-party custodian, but instead opted to rely upon his

grandmother as a potential third-party custodian. The personal circumstances of this

particular proffered third-party custodian—an elderly women who was endeavoring

to adopt and care for foster children in her home—ultimately led us to conclude that

she would not be an appropriate third-party custodian in this case. Thus, our decision

in this case was based, in large part, upon our evaluation of the suitability of the

proffered third-party custodian. It was not intended to forever foreclose release on

some bail conditions to a more appropriate third-party custodian.

      Following this hearing, we ordered the defendant detained pursuant to 18

U.S.C. § 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as

required. On this score, we specifically determined that the following factors

supported the pre-trial detention of the defendant: We concluded that the defendant

was subject to statutory presumptions in favor of detention based upon the drug and

firearms charges pending against him. We also found that the evidence against the

defendant was strong, that Washington-Gregg had not been consistently compliant

with supervision in the past, that the defendant had a recent history of illicit drug use




                                           6
        Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 7 of 26




and possession, and that Washington-Gregg faced a lengthy term of imprisonment

if convicted.

      We candidly found this to be a difficult and close decision. The defendant’s

youth and immaturity, and his periodic compliance with state supervision weighed

in his favor. Further, we were acutely aware of the fact that Washington-Gregg’s

criminal conduct, while extremely grave, spanned only 4 months of this youthful

offender’s life. Moreover, aside from this disturbing crime spree, Washington-Gregg

had no other criminal convictions or juvenile adjudications. Yet, these repeated

criminal charges involving drugs and guns, the defendant’s persistent drug use, and

his failure to consistently comply with bail supervision led us to conclude that

detention was appropriate here.

      The instant motions both ask us to reconsider this prior detention decision and

advance a new medical concern, albeit a concern shared by all: the risk of infection

due to the current coronavirus pandemic. As the defendant notes, this risk of

community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease. Beyond this generalized

concern, the defendant cites scant information which would provide a basis for a

finding that he possesses specific and individualized factors which heighten these

medical concerns in the instant case.


                                          7
        Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 8 of 26




      The Government, in turn, opposes this motion, arguing that the initial

detention decision was appropriate and insisting that Washington-Gregg has not

carried his burden of proof and persuasion under § 3142(i) to justify temporary

release due to the current COVID-19 pandemic.

      We held a hearing on these motions on April 23, 2020. Understanding that we

had kept open the possibility of release of the defendant to a more fitting third-party

custodian, the defendant offered his mother, Karen Gregg, as his proposed third-

party custodian. The hearing testimony reveals that Ms. Gregg faces a series of

personal, professional, and legal challenges and entanglements. She is employed

full-time, and also provides child care to three other children. Moreover, Ms. Gregg

has a criminal history herself which is indicative of drug use, having been convicted

of drug paraphernalia charges. Further, Ms. Gregg’s adjustment to probation

supervision has been uneven an she has been cited for non-compliance with her

probation. Moreover, in a number of instances, bench warrants have issued for Ms.

Gregg for minor offenses, although she testified that she was acting to resolve these

warrants. Finally, it was apparent that the defendant was under Ms. Gregg’s

supervision, living in her home, at the time he engaged in this crime spree. In fact,

he was alleged to have been operating Ms. Gregg’s car on two separate occasions

when he was encountered by police in possession of drugs and firearms, factors




                                          8
          Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 9 of 26




which suggested that Ms. Gregg exercised at best only a minimal restraining

influence over her son.

      Given the record currently before us, as discussed below, we will deny this

motion, finding that the proposed release conditions do not overcome the

presumption in favor of detention which exists in this case. We will, however, enter

this order without prejudice to further consideration of any carefully tailored release

conditions accompanied by an appropriate third-party custodian.

   III.    Discussion

           A. Detention and Release Under 18 U.S.C. § 3142

      Washington-Gregg’s motions are cast both as a motion seeking temporary

release under 18 U.S.C. § 3142 (i), and as a request for reconsideration of our initial

detention order which was entered pursuant to 18 U.S.C. § 3142(e). Accordingly,

these motions are best understood and evaluated in the context of the Bail Reform

Act as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created

a comprehensive set of statutory guidelines governing release and detention

decisions for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must


                                          9
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 10 of 26




      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these


                                         10
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 11 of 26




enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142 (i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering


                                          11
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 12 of 26




from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).




                                         12
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 13 of 26




      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a


                                         13
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 14 of 26




prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).1

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §




1
 For his part Washington-Gregg urges us to ignore an individualized consideration
of his case, and find that the pandemic, standing alone, justifies his release. Given
the clear command of the court of appeals rejecting this notion, we must decline this
invitation.

                                          14
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 15 of 26




3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      It is against this statutory backdrop that we evaluate the instant requests for

release from custody.2

         B. The Defendant’s Motions for Release Will Be Denied Without
            Prejudice.

      We begin by considering whether Washington-Gregg’s case falls within the

safety valve provision of 18 U.S.C. §3142(i). Our analysis of this issue proceeds

from the proposition that “[w]hile the COVID-19 pandemic has given rise to


2
  We note that the specific statutory context of § 3142(i), which controls here, and
our prior findings that the defendant’s release would present a danger to the
community thoroughly distinguish this case from Thakker v. Doll, 1:20-CV-840, an
immigration detention case relied upon by the defendant in his motion. Simply put,
this case involves an entirely different statutory framework, and the compelling
public safety considerations inspired by our finding that this defendant presented a
danger to the community were completely absent in Thakker.
                                          15
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 16 of 26




exceptional and exigent circumstances that require the prompt attention of the courts,

it is imperative that they continue to carefully and impartially apply the proper legal

standards that govern each individual’s particular request for relief.” United States

v. Roeder, No. 20-1682, 2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this

case, our careful and impartial application of the legal standards mandated by §

3142(i), requires us to assess both the public safety grounds for the defendant’s

initial detention as well as: (1) the specificity of the defendant’s stated COVID-19

concerns; (2) the extent to which the proposed release plan is tailored to mitigate or

exacerbate other COVID-19 risks to the defendant; and (3) the likelihood that the

defendant’s proposed release would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case,

beyond a genuine, but generalized, concern regarding the risks created by COVID-

19, the defendant provides very little to support an individualized finding that there

is a compelling medical reason for his release. In contrast, the Government has


                                          16
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 17 of 26




outlined at length the efforts being taken by the U.S. Marshals and the prison

facilities that house Marshal detainees to ensure the safety and well-being of these

prisoners. Thus, Washington-Gregg has failed to make the threshold individualized

showing necessary of a medical to secure release under § 3142(i).

      Further, to the extent the defendant raises Eighth Amendment concerns

relating to his incarceration in a custodial setting during this pandemic, this argument

fails as a matter of law for several reasons. At the outset, the defendant’s reliance

upon the Eighth Amendment is misplaced. As a legal matter it is well-settled that

“[p]retrial detainees are not within the ambit of the Eighth Amendment but are

entitled to the protections of the Due Process clause.” Boring v. Kozakiewicz, 833

F.2d 468, 471 (3d Cir. 1987). We note that the defendant is a pretrial detainee, and

as such, does not have a claim under the Eighth Amendment regarding the conditions

at Dauphin County Prison. See Graham v. Connor, 490 U.S. 386, 392 n. 6 (1989)

(holding that “the Eighth Amendment’s Cruel and Unusual Punishments Clause does

not apply until ‘after sentence and conviction’ ”); Hubbard v. Taylor, 399 F.3d 150,

166 (3d Cir. 2005). Rather, a pretrial detainee’s claims regarding the conditions of

his confinement fall within the ambit of the Fifth Amendment’s Due Process clause,

and the proper inquiry is “whether [the conditions of confinement] amount to

punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); see also




                                          17
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 18 of 26




Davis v. City of Philadelphia, 284 F. Supp. 3d 744, 752 (E.D. Pa. 2018); Umarbaev

v. Lowe, 2020 WL 1814157 (M.D. Pa. April 9, 2020) (Kane, J.).

      On this score, it is well-settled that pretrial detention under 18 U.S.C. § 3142,

on its face, does not violate the Fifth Amendment Due Process Clause. United States

v. Salerno, 481 U.S. 739, 742 (1987). Rather, only when the conditions amount to

punishment, and the detention is not reasonably related to a legitimate penological

goal, are a pretrial detainee’s due process rights violated. See Bell, 441 U.S. at 539;

Habbard, 399 F.3d at 159-60. Thus, “[a]bsent showing of an expressed intent to

punish on the part of the detention facility officials, . . . if a particular condition or

restriction of pretrial detention is reasonably related to a legitimate governmental

objective, it does not, without more, amount to ‘punishment.’ ” United States v.

Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick, M.J.) (quoting Bell,

441 U.S. at 538-39). Specifically, in the context of the recent COVID-19 pandemic,

several courts have declined to hold that a pretrial detainee’s due process rights are

violated simply because they are incarcerated and at a higher risk of contracting the

virus. See e.g., Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick,

M.J.); United States v. Frost, 2020 WL 1899561, at *4 (E.D. Mich. April 17, 2020);

United States v. Leake, 2020 WL 1905150, at *5 (D.D.C. April 17, 2020); United

States v. Stevens, 2020 WL 1888968, at *5 (E.D. Pa. April 16, 2020).




                                           18
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 19 of 26




      Here, the defendant asserts that the conditions at Dauphin County Prison are

inadequate and further expose pretrial detainees to the dangers of contracting

COVID-19. While a number of the conditions alleged by the defendant would

clearly be uncomfortable and unpleasant, nothing in the defense presentation

supports an inference that prison officials are imposing these conditions on the

defendant as a punitive measure. Quite the contrary, the Government has provided

us with updates from the warden of Dauphin County Prison that outline the

precautionary steps taken by prison officials to combat the contraction and spread of

COVID-19 in the prison.3 Indeed, as of the date of this memorandum, there have

been no confirmed cases of COVID-19 from Dauphin County Prison. Thus, we find

that the defendant has not shown that the conditions of his confinement at Dauphin

County Prison have violated his right to Due Process under the Fifth Amendment.

      Further, even if we accepted the defendant’s invitation to assess this challenge

to these prison conditions under the Eighth Amendment, this claim would still fail.

Under the Eighth Amendment, a prisoner’s rights are violated when prison officials



3
  While the Government asserts that it received a memorandum from the Warden at
Dauphin County Prison, we note that we have received testimony from several
detainees who are currently being held at Dauphin County Prison, testimony that
calls into question the enforcement of these additional safety precautions during the
current pandemic. On this score, we note for the Government that, moving forward,
it should provide additional documentation or evidentiary support regarding the
enforcement of these COVID-19 precautions in the prison, perhaps in the form of a
declaration describing current safety measures at the prison.
                                         19
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 20 of 26




are deliberately indifferent to a serious risk of harm. Farmer v. Brennan, 511 U.S.

825, 834 (1994). In short, when “analyzing deliberate indifference, a court must

determine whether the prison official ‘acted or failed to act despite his knowledge of

a substantial risk of harm.’ A prisoner plaintiff must prove that the prison official

‘knows of and disregards an excessive risk to inmate health or safety.’ ” Garvey v.

Martinez, 2010 WL 569852, at *6 (M.D. Pa. Feb. 11, 2010) (quoting Farmer, 511

U.S. at 837, 841)). As we have noted:

      “When an Eighth Amendment claim arises in the context of a challenge
      to conditions of confinement, we must determine if prison officials
      acted with ‘deliberate indifference’ to the inmate’s health. Farmer v.
      Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
      The objective inquiry is whether the inmate was ‘denied the minimal
      civilized measure of life’s necessities.’ Hudson, 503 U.S. at 9, 112 S.Ct.
      995, 117 L.Ed.2d 156.” Fuentes v. Wagner, 206 F.3d 335, 345 (3d Cir.
      2000).

Smith v. Donate, No. 4:10-CV-2133, 2012 WL 3537017, at *13 (M.D. Pa. June 15,

2012), report and recommendation adopted, No. 4:10-CV-2133, 2012 WL 3537008

(M.D. Pa. Aug. 15, 2012). Further, it is undeniably clear that “the Constitution does

not mandate comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.

Ct. 2392, 2400, 69 L. Ed. 2d 59 (1981). Judged by these exacting standards, the

defendant’s Eighth Amendment conditions of confinement claims fail. Here, the

evidence rebuts any claim of deliberate indifference to inmate needs by prison staff.

Quite the contrary, the prison has taken steps sanctioned by the CDC to ensure



                                         20
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 21 of 26




inmate safety and to date those efforts have been successful since there have been

no cases of coronavirus reported at the Dauphin County Prison.

      We also note that this very general and sweeping argument attacking custodial

conditions at this facility is in our estimation simply too broad in its reach to

constitute the type of specific compelling reason for release contemplated by §

3142(i). Indeed, if we embraced the view espoused here by the defendant, we would

be compelled to release all detainees housed at this facility simply because of the

general conditions of their confinement. Since the defendant has not shown that

those conditions of confinement are imposed in a punitive manner or deny detainees

the minimal civilized measure of life’s necessities, we will decline this invitation.

      We must then weigh these health concerns against the substantial public safety

considerations which led us to order the defendant’s detention in the first instance.

Moreover, in this case, the defendant has also filed a separate motion which

expressly invites us to reconsider this initial detention decision based upon the

proffer of a new proposed third-party custodian, the defendant’s mother.

      We continue to view this case as a close and difficult one when considered in

terms of traditional analysis of the statutory factors prescribed by 18 U.S.C. § 3142.

While acknowledging his youth and periodic state bail, the following factors, unique

to the defendant, compelled the decision to detain the defendant as a danger to the

community: In the span of three months, between April and July 2019, Washington-


                                          21
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 22 of 26




Gregg was charged on three separate occasions with serious drug and firearms

offenses, two of which occurred after the defendant was initially released on bail.

This cascading pattern of criminal activity, in turn, was paralleled by a series of state

bail violations involving new criminal charges, multiple positive drug tests, and

persistent drug use by the defendant. Moreover, the defendant’s compliance with

state release conditions was, at best, situational and expedient since, by his own

admission, upon his release from state bail supervision, Washington-Gregg promptly

reverted to active drug use, using marijuana immediately after his state bail

conditions were relaxed and within 12 hours of his federal arrest. Finally, the

defendant presently faces drug trafficking and firearms charges which trigger two

separate presumptions that he presents a danger to the community. Thus, the public

safety concerns which animate any decision under the Bail Reform Act continue to

weigh in favor of the defendant’s detention pending trial.

      While the defendant has proffered his mother as a potential third-party

custodian, we find that this proposal does not satisfy the exacting burden of proof

which the defendant must meet to overcome the presumptions established by law

which favor pretrial detention. On this score, we are constrained to note that court

records indicate that this proposed third-party custodian was herself convicted of

drug possession, placed on probation, and that a bench warrant issued against this

proposed third-party custodian for alleged probation violations. Finally, and most


                                           22
         Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 23 of 26




persuasively, the evidence suggests that the defendant committed these offenses

while living with his mother and under her supervision. Therefore, in the past, the

defendant’s mother has not been able to restrain or deter her son’s misconduct.

Presentation of this problematic third-party custodian simply does not meet the

burden of proof imposed upon a movant like Washington-Gregg to overcome these

statutory presumptions in favor of continued detention.

      Yet while we conclude that we cannot grant these motions at the present time,

we emphasize that our decision is not meant to foreclose further bail consideration

in this case. Therefore, we will deny these motions without prejudice to future bail

consideration for the defendant.

   IV.     Conclusion

      Weighing and balancing these countervailing considerations, we conclude

that the defendant’s motion for reconsideration of release under 18 U.S.C. § 3142

and the defendant’s motion for temporary release pursuant to 18 U.S.C. § 3142(i)

will be DENIED. “Because the Court is mindful that both the conditions in . . . jail

and the COVID-19 pandemic itself are both rapidly evolving, it will entertain a

renewed request for release if—at some point in the future—it becomes clear” that

there are compelling reasons that justify the defendant’s release. United States of

America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30,

2020). Therefore, this order is entered without prejudice to renewal of these motions


                                         23
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 24 of 26




at some future date should the defendant’s circumstances materially change, and

without prejudice to further consideration of any carefully tailored release conditions

accompanied by an appropriate third-party custodian.

       An appropriate order follows.

      So ordered this 24th day of April 2020.




                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                          24
       Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 25 of 26




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :     CRIM. NO. 1:19-CR-331
                                              :
      v.                                      :     (Chief Judge Conner)
                                              :
                                              :     (Magistrate Judge Carlson)
KYHEIM WASHINGTON-GREGG                       :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for reconsideration of release under 18 U.S.C. § 3142 and the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) are DENIED.

“Because the Court is mindful that both the conditions in . . . jail and the COVID-19

pandemic itself are both rapidly evolving, it will entertain a renewed request for

release if—at some point in the future—it becomes clear” that there are compelling

reasons that justify the defendant’s release. United States of America v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this

order is entered without prejudice to renewal of this motion at some future date

should the defendant’s circumstances materially change and without prejudice to

further consideration of any carefully tailored release conditions accompanied by an

appropriate third-party custodian.




                                         25
Case 1:19-cr-00331-CCC Document 30 Filed 04/24/20 Page 26 of 26




So ordered this 24th day of April 2020.



                                /s/ Martin C. Carlson
                                Martin C. Carlson
                                United States Magistrate Judge




                                  26
